Citation Nr: 0431899	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her neighbor



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty with the Philippine 
Commonwealth Army from November 1941 to June 1942 and from 
February 1945 to June 1946.  He was a prisoner of war from 
April 10, 1942, to June 28, 1942.  The appellant is the 
veteran's surviving spouse.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

This case was the subject of a September 2004 hearing before 
the undersigned Veterans Law Judge.

Although the RO has implicitly reopened the claim for service 
connection for the cause of the veteran's death and denied 
entitlement on the merits, the Board must make its own 
determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.  The Board concurs that reopening of the 
claim is warranted.

The reopened claim for service connection for the cause of 
the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a May 1998 decision, the Board denied the appellant's 
claim for service connection for the cause of the veteran's 
death.
 
2.  Since the May 1998 Board denial of the claim for service 
connection for the cause of the veteran's death, evidence was 
received which was not previously submitted to agency 
decisionmakers, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and was neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened; this evidence raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1998 Board determination that denied a claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002).    

2.  Evidence received since the May 1998 Board decision 
denying service connection for the cause of the veteran's 
death, which was the last final denial with respect to this 
issue, is new and material; the claim is reopened.  38 
U.S.C.A. §§ 5108, 7104 (West  2002); 38 C.F.R. § 3.156 
(2003). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

In the present case, the Board reopens the claim for the 
benefit sought on appeal.  Under these circumstances, which 
are only of benefit to the claim, there is no prejudice to 
the appellant in adjudicating the application to reopen 
without further discussion of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Law and Regulations

A decision of the Board of Veterans Appeals is final.  38 
U.S.C.A. § 7104 (West 2002).  A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2003).

In determining whether evidence is new and material for 
purposes of deciding whether a case should be reopened, "the 
credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Only in cases in 
which the newly submitted evidence is "inherently false or 
untrue" does the Justus presumption of credibility not apply.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102 (2003).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  




Analysis

In May 1998, the Board denied the appellant's claim for 
service connection for the cause of the veteran's death in 
part on the basis that the veteran's pulmonary tuberculosis, 
which was listed on his November 1986 death certificate as an 
underlying cause of death, was not present in service, and 
did not manifest by acceptable verification to a compensable 
degree within three years of separation from service.  See 38 
C.F.R. §§ 3.307(a)(3), 3.309(a), 3.374(c).

The May 1998 Board decision acknowledged that the evidentiary 
record was incomplete.  Upon review of the record, the Board 
notes that the following records, which were very likely 
existent at one time, are not associated with the claims 
file:  1) nine months of Veterans Memorial Hospital (VMH) 
treatment records, for the period from June 1967 to February 
1968, for far advanced tuberculosis, and detailing earlier 
treatment and diagnosis by X-ray of tuberculosis in 1947.  
The only records of this treatment are a 3-page hospital 
discharge summary and a two-page physical examination 
summary; 2) corresponding records of treatment for 
tuberculosis diagnosed by X-ray in 1947, which, judging by 
the February 1967 VMH discharge summary, may have been 
associated with the VMH medical chart; and 3) treatment 
records corresponding to in-patient treatment at the Veterans 
Memorial Hospital from September 1986 to November 1986, just 
weeks prior to the veteran's death.  These records include 
discharge diagnosis of squamous cell carcinoma of the 
bladder; pulmonary tuberculosis, moderately advanced; and a 
diagnosis of arteriosclerotic ischemic heart disease and an 
old myocardial infarction.  Currently, the Board has only a 
three-page handwritten summary of this hospitalization.

Since the May 1998 Board denial, the Board has received a 
sworn statement from a private physician that in 1947 she 
treated the veteran for malaria, malnutrition, beriberi heart 
disease, pulmonary tuberculosis, and a urinary tract 
infection, all of which were in her view service-related.  
(The Board notes that the veteran was a POW and that service 
documentation confirms that he had malaria and beriberi 
during service; and a Veterans Memorial Hospital record dated 
in 1967 includes a detailed history of diagnosis of pulmonary 
tuberculosis by blood smearing and X-ray in 1947).  

At her September 2004 Board hearing, the appellant testified 
that the veteran had received treatment from Dr. Marvenla, 
Dr. Jerry Santos, and Dr. Yolanda.  She described urinary 
bladder cancer being diagnosed shortly prior to the veteran's 
death by ultrasound by Drs. Santos and Yolanda, after other 
physicians had suspected only first stage urinary bladder 
cancer.  The November 1986 death certificate sets forth 
urinary bladder cancer as the immediate cause of death and 
pulmonary tuberculosis as an "underlying cause."   The 
Veterans Memorial Hospital records dated from September 1986 
to November 1986 do not contain any indication obvious to the 
layperson that the cancer was nearing its terminal stage.  
Accordingly, the Board finds that inquiry into the extent 
that the veteran's active tuberculosis and arteriosclerotic 
heart disease may have caused or contributed to his cancer is 
warranted.  In this respect, the appellant's testimony as to 
the veteran's condition, to include what she was told and by 
whom proximate to the time of the veteran's death, is "new 
and material" insofar as it relates to an unestablished fact 
(the precise cause of the veteran's death) and raises further 
the possibility for substantiating the claim by naming of 
private physicians who treated the veteran for bladder cancer 
prior to and during his terminal hospitalization.

Additionally, the Board has received testimony from the 
appellant that she knew the veteran when he was discharged 
from service and that he had experienced malaria, beriberi 
heart disease, and urinary tract infections as of that time; 
and that the veteran had been diagnosed as having pulmonary 
tuberculosis prior to his discharge from service, and was 
treated again for the condition shortly after service.
 
The record in this case is unusual insofar as VA and the 
appellant have had great difficulty in obtaining a large 
proportion of likely once-existent evidence, to include X-
rays documenting pulmonary tuberculosis one year after 
service; 1986 to 1987 records of VA Memorial Hospitalization 
which may have contained detailed information as to the 
veteran's prior history of tuberculosis; and records of 
private treatment and hospitalization shortly prior to the 
veteran's death that would likely be relevant on the matters 
of the extent to which the veteran's ischemic heart disease 
and pulmonary tuberculosis may have caused or contributed to 
his death.  These matters are particularly relevant in light 
of the regulatory presumptions set forth at 38 C.F.R. 
§§ 3.307 and 3.309(a)(pertaining to tuberculosis incurred 
within three years of discharge from service) & 
(c)(pertaining to heart disease in former POWs who had 
beriberi during interment).

In the undersigned's view, the newly received evidence 
further heightens the concerns that further evidence in this 
case may exist which could quite possibly substantiate the 
appellant's claim for service connection for the cause of the 
veteran's death.  Accordingly, the Board finds that the newly 
received evidence, particularly when considered in the 
context of the previously incomplete nature of the evidence 
of record, relates to unestablished facts necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  

Further, as compared to May 1998, the probability of 
substantiating the claim is now considerably increased in 
light of VA's heightened duty to assist pursuant to the VCAA; 
no longer must VA cease certain types of assistance in 
development of the claim for the reason that, in the words of 
the old law and less favorable under which the May 1998 Board 
decision was decided, the appellant's claim was "not well 
grounded."  Rather, the RO may now assist in development of 
the claim until there is "no reasonably possibility" of 
substantiating the claim.  In the undersigned's view, there 
is significant and credible indication in the record that the 
veteran did have pulmonary tuberculosis in 1947, and that his 
death may have in part been due to pulmonary tuberculosis; 
and that ischemic heart disease, which would be presumed to 
be due to the veteran's period of service as a POW during 
which he suffered from beriberi, may have been a factor as 
well.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a),(c).

The new and material evidence provided is not inherently 
untrue and therefore its credibility is presumed for purposes 
of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994).  To 
the extent that the question of whether this new information 
and evidence raises a reasonable possibility of 
substantiating the claim may be a close one, in the 
undersigned's view a substantial doubt in favor of appellant 
on this matter has clearly been raised by the new evidence, 
and the benefits of the doubt is afforded to the appellant.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, 
the Board agrees with the RO's implicit determination that 
reopening of the claim for service connection for the cause 
of the veteran's death is warranted.


ORDER

New and material evidence having been received, the claim for 
service connection for the cause of the veteran's death is 
reopened; the appeal is granted to this extent only.


REMAND

The appellant and her representative strongly contend that 
the veteran was treated for pulmonary tuberculosis prior to 
his discharge from service and that the National Personnel 
Records Center should be contacted in order to seek 
additional service medical records that may reflect such 
treatment.  In light of the highly incomplete nature of the 
evidence of record and because there is strong indication in 
the record that the veteran was treated for advanced 
pulmonary tuberculosis shortly after his discharge from 
service, the undersigned concurs that another search for the 
veteran's service medical records is warranted.  38 U.S.C.A. 
§ 5103A.

As noted in the decision above, notwithstanding efforts of VA 
and the appellant, the record in this case is highly 
incomplete.  In the undersigned's view, there is a 
significant possibility that successful development would 
substantiate the appellant's claim for service connection for 
the cause of the veteran's death.  Accordingly, the following 
evidence should also be sought: 1) nine months of Veterans 
Memorial Hospital treatment records for the period from June 
1967 to February 1968 for far advanced tuberculosis and 
detailing earlier treatment and diagnosis by X-ray of 
tuberculosis in 1947.  The only records of this treatment are 
a 3-page hospital discharge summary and a two-page physical 
examination summary; 2) corresponding records of treatment 
for tuberculosis diagnosed by X-ray in 1947, which, judging 
by the February 1967 VMH discharge summary, may have been 
associated with the VMH medical chart; and 3) treatment 
records corresponding to in-patient treatment at the Veterans 
Memorial Hospital from September 1986 to November 1986, just 
weeks prior to the veteran's death.  These records include 
discharge diagnosis of squamous cell carcinoma of the 
bladder; pulmonary tuberculosis, moderately advanced; and a 
diagnosis of arteriosclerotic ischemic heart disease with an 
old myocardial infarction.  Currently, the Board has only a 
three-page handwritten summary of this hospitalization.  The 
RO should secure the complete records of this 
hospitalization.  38 C.F.R. § 3.159(c)(2).

As described in the decision to reopen the appellant's claim, 
above, at her September 2004 Board hearing, the appellant 
testified that the veteran had received treatment from Dr. 
Marvenla, Dr. Jerry Santos, and Dr,. Yolanda.  She recalled 
that her late husband's urinary bladder cancer was diagnosed 
by ultrasound, ordered by Drs. Santos and Yolanda, after 
other physicians had suspected first stage urinary bladder 
cancer.  The RO should seek to obtain any required releases 
from the appellant in order to attempt to obtain records from 
these physicians.  38 C.F.R. § 3.159(c)(1).
There are no records of private treatment under authority of 
a hospital for the two weeks prior to the veteran's death 
(November 15, 1986, to November 29, 1986) in the claims file, 
as indicated on his death certificate.  The Board 
acknowledges that the appellant has been unsuccessful in 
obtaining these records.  However, as they are relevant to 
the matter at hand, the RO should obtain any necessary 
releases from the appellant and attempt to obtain these 
terminal records of treatment.  Id. 

Additionally, in the undersigned's view, there are sufficient 
indicia of merit to the appellant's claim that VA should at 
least attempt to obtain a medical opinion based on the 
evidence of record in this case, after all available relevant 
medical evidence has been obtained.  The application of 
medical expertise to the evidence of record may shed 
substantial light on the merits of the claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  If, after all 
avenues of development have been exhausted, the physician 
reviewing the record finds that he or she cannot make the 
medical determinations needed in this case without resort to 
pure speculation, he or she should so state.  See 38 C.F.R. 
§ 3.102 (a reasonable doubt in favor of a claim is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility).  

The reviewing physician should also be requested to review 
the one original service medical record of treatment 
currently in the claims file, hand-written in pencil on 
cloth-textured paper and dated 11 Oct 1945 and 22 Oct 1945.  
On the front of the record it is indicated that the veteran 
was being treated for a condition incurred in the line of 
duty.  However, the sections tilted "diagnosis" and 
"treatment" were never completed.  The record appears to 
indicate that the veteran was seen for treatment on October 
11, 1945, and was returned to duty on October 22, 1945.  On 
the back is a "supplemental record" appearing to list 5 
medications with which the veteran was treated.  The 
reviewing physician is requested to examine the record, to 
include the medications listed on the back of the record, 
and, to the extent possible, provide an opinion as to what 
condition or conditions the veteran was treated from October 
11, 1945, to October 22, 1945.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Additionally, the RO should ensure continued compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)). 

In view of the foregoing, this case must be REMANDED for the 
following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to her claim for 
service connection for the cause of the 
veteran's death of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should obtain any required 
release for, and attempt to obtain, the 
veteran's terminal records of private 
treatment under hospital authority (as 
described on the death certificate) for 
the period from November 15, 1986, to 
November 29, 1986.  This treatment may 
have been with Dr. Marvenla, Dr. Jerry 
Santos, and Dr. Yolanda, as indicated at 
her September 2004 Board hearing.  In any 
event, the RO should seek any required 
releases for records of treatment of the 
veteran from the appellant, and attempt 
to obtain the records of treatment form 
these physicians and for the period from 
November 15, 1986 to November 29, 1986.

3.  The RO should seek any necessary 
releases from the appellant and attempt 
to obtain the following:

1)	Nine months of Veterans Memorial 
Hospital treatment records, for the 
period from June 1967 to February 
1968, for far advanced tuberculosis 
and detailing earlier treatment and 
diagnosis by X-ray of tuberculosis in 
1947.  The only records of this 
treatment associated with the claims 
file are a 3-page hospital discharge 
summary and a two-page physical 
examination summary; 
2)	Corresponding records of treatment for 
tuberculosis diagnosed by X-ray in 
1947 which, judging by the February 
1987 VMH discharge summary, may have 
been associated with the VMH medical 
chart; and 
3)	Treatment records corresponding to in-
patient treatment at the Veterans 
Memorial Hospital from September 1986 
to November 1986, just weeks prior to 
the veteran's death.  These records 
include discharge diagnosis of 
squamous cell carcinoma of the 
bladder; pulmonary tuberculosis, 
moderately advanced; and a diagnosis 
of arteriosclerotic ischemic heart 
disease with a history of a myocardial 
infarction.  Currently, the Board has 
only a three-page handwritten summary 
of this hospitalization.

The Board acknowledges that the appellant 
has apparently attempted to obtain these 
records herself.  In the Board's view, 
the RO's greater experience and expertise 
in obtaining such evidence may be of 
benefit in further attempting to obtain 
this highly relevant evidence.

4.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical records of 
the veteran that may be available.  

The efforts to obtain these records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  See 38 U.S.C.A. § 5103A(b)(3).

5.  After all available medical evidence 
has been obtained and associated with the 
claims file, the RO should obtain a 
medical opinion from a physician with an 
appropriate area of expertise on the 
following matters:

a) There is in the claims file one 
original service medical record of 
treatment, hand-written in pencil on 
cloth-textured paper and dated 11 Oct 
1945 and 22 Oct 1945.  On the front of 
the record it is indicated that the 
veteran was being treated for a condition 
incurred in the line of duty.  However, 
the sections tilted "diagnosis" and 
"treatment" were never completed.  The 
record appears to indicate that the 
veteran was seen for treatment on October 
11, 1945, and was returned to duty on 
October 22, 1945.  On the back is a 
"supplemental record" listing 5 
medications with which the veteran was 
treated.  The reviewing physician is 
requested to examine the record, to 
include the medications listed on the 
back of the record and, to the extent 
possible, provide an opinion as to what 
condition or conditions the veteran was 
likely treated for from October 11, 1945, 
to October 22, 1945.  

b) The physician should also review the 
documentation of the hospitalization of 
the veteran, from June 1967 to February 
1968 at the Veterans Memorial Hospital, 
for advanced pulmonary tuberculosis.  The 
physician is requested to review the 
history, as reflected on page 1 of the 
discharge summary, which includes a 
history of X-rays showing pulmonary 
tuberculosis lesions in 1947, with 
subsequent recurrences prior to the time 
of hospitalization in 1967.  

Additionally, the reviewing physician 
should review the records of the 
veteran's hospitalization at the Veterans 
Memorial Hospital from September 1986 to 
November 1986, during which time squamous 
cell carcinoma of the bladder; pulmonary 
tuberculosis, moderately advanced; and 
arteriosclerotic heart disease with an 
old myocardial infarction were diagnosed.

The reviewing physician should also 
review the veteran's death certificate, 
dated in November 1986, indicating that 
the veteran was medically attended from 
November 15, 1986 to November 29, 1986, 
by a private physician under hospital 
authority, and that the immediate cause 
of death was cancer of the urinary 
bladder, with an "underlying cause" of 
pulmonary tuberculosis.    

c) In light of the foregoing, and after 
completing his review of the records, the 
reviewing physician is requested to 
provide the following opinion: 

Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the veteran's pulmonary 
tuberculosis or arteriosclerotic heart 
disease or any combination thereof, 
either caused or contributed 
substantially or materially to his death. 

d) If, after all avenues of development 
have been exhausted, the physician 
reviewing the record finds that he or she 
cannot make any or all of the medical 
determinations requested in this case 
without resort to pure speculation, he or 
she should so state.  If there is any 
requested opinion for which the physician 
can offer an opinion without resort to 
pure speculation, the examiner should 
offer the opinion in writing with a 
supporting rationale.

6.  The RO should readjudicate the issue 
on appeal.  If any benefit sought remains 
denied, the appellant and her 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



